DETAILED ACTION
Applicant's submission filed on 14 February 2022 has been entered.  Claims 1 and 8 are currently amended; claim 19 is cancelled; claims 2-7, 9-18, and 20-22 are previously presented; no claims have been added.  Claims 1-18 and 20-22 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 11, 13, 14, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karimi et al. (US 9,295,010 B2), hereafter referred Karimi, in view of Imamura et al. (US 2008/0310530 A1), hereafter referred Imamura, further in view of Nakao et al. (US 2007/0280367 A1), hereafter referred Nakao.

Regarding claim 1, Karimi teaches a method comprising:
determining data indicating a quality for transmission (Karimi, Column 4, lines 47-67; SNR is used as a measurement of the quality of a transmission) based on:
the estimated channel conditions (Karimi, Column 4, lines 47-67; channel quality is estimated at regular intervals for each carrier where SNR or SINR is a function of received power and interference power and the estimated channel noise);
sending, to a second computing device, the data (Karimi, Column 6, lines 21-39; the transmission adaptation module may utilize SNR measurements provided); and
receiving, after sending the data and the request, a second signal modulated based on a second communication profile of the plurality of communication profiles (Karimi, Column 8, lines 36-67; transmission adaption module configure the modulation module based on the symbol timing information associated with the selected transmission profile and modulates the signal accordingly).
While Karimi teaches at least one communication profile of the plurality of communication profiles (Karimi, Column 4, lines 6-20; transmit power allocation, symbol timing are examples of what is included in the transmission profile), Karimi does not expressly teach the estimated channel conditions and data are determined based on the communication profile; and
sending a request for a change of communication profile.
However, Imamura teaches the estimated channel conditions and data are determined based on the communication profile (Imamura, [0075]; by amplifying the transmission power, the received quality SNR of the amplified signal can be improved and the accuracy of channel estimation can be improved); and
sending a request for a change of communication profile (Imamura, [0072]; reporting whether or not to amplify the transmission power and the amount of amplification when the transmission power is amplified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi to include the above recited limitations as taught by Imamura in order to reduce delay times (Imamura, [0014]).
Karimi in view of Imamura does not expressly teach determining, by a first computing device, estimated channel conditions associated with a received signal.
However, Nakao teaches determining, by a first computing device, estimated channel conditions associated with a received signal (Nakao, [0008]; the receiving apparatus generally estimates the channel characteristics from received signals and carries out demodulation per subcarrier based on the estimated channel characteristics).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).

Regarding claim 11, Karimi teaches a method comprising:
determining, based on the predicted occurrence, data indicating a quality for transmission (Karimi, Column 4, lines 47-67; SNR is used as a measurement of the quality of a transmission, and it is well-known in the art that SNR, BER, and modulation schemes are inter-related) based on:
the estimated channel conditions (Karimi, Column 4, lines 47-67; channel quality is estimated at regular intervals for each carrier where SNR or SINR is a function of received power and interference power and the estimated channel noise);
sending, to a second computing device, the data (Karimi, Column 6, lines 21-39; the transmission adaptation module may utilize SNR measurements provided); and
receiving, after sending the data and the indication, a signal modulated based on the recommended communication profile (Karimi, Column 8, lines 36-67; transmission adaption module configure the modulation module based on the symbol timing information associated with the selected transmission profile and modulates the signal accordingly).
While Karimi teaches at least one communication profile of the plurality of communication profiles (Karimi, Column 4, lines 6-20; transmit power allocation, symbol timing are examples of what is included in the transmission profile), Karimi does not expressly teach the estimated channel conditions and data are determined based on the communication profile; and
sending an indication of a recommended communication profile.
However, Imamura teaches the estimated channel conditions and data are determined based on the communication profile (Imamura, [0075]; by amplifying the transmission power, the received quality SNR of the amplified signal can be improved and the accuracy of channel estimation can be improved); and
sending an indication of a recommended communication profile (Imamura, [0072]; reporting whether or not to amplify the transmission power and the amount of amplification when the transmission power is amplified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi to include the above recited limitations as taught by Imamura in order to reduce delay times (Imamura, [0014]).
Karimi in view of Imamura does not expressly teach determining, by a first computing device, estimated channel conditions associated with a received signal.
However, Nakao teaches determining, by a first computing device, estimated channel conditions associated with a received signal (Nakao, [0008]; the receiving apparatus generally estimates the channel characteristics from received signals and carries out demodulation per subcarrier based on the estimated channel characteristics).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).

Regarding claim 16, Karimi teaches a method comprising:
determining, based on one or more comparisons of the first bit stream and the one or more second bit streams, data associated with the one or more communication profiles (Karimi, Column 4, lines 47-67; SNR is used as a measurement of the quality of a transmission, and it is well-known in the art that comparing the bit streams would yield a semblance of BER and SNR, BER, and modulation schemes are inter-related); and
sending, to a second computing device and based on the data, the data (Karimi, Column 1, lines 39-67; changes to the transmit power or the pulse shape may be communicated to a receiving device).
While Karimi teaches a first communication profile of a plurality of communication profiles (Karimi, Column 4, lines 6-20; transmit power allocation, symbol timing are examples of what is included in the transmission profile), Karimi does not expressly teach the estimated channel conditions and data are determined based on the communication profile; and
sending an indication of a recommendation for a change of communication profile.
However, Imamura teaches the estimated channel conditions, data, and one or more simulated transmissions are determined based on the communication profile (Imamura, [0075]; by amplifying the transmission power of the pilot signal, the received quality SNR of the amplified signal can be improved and the accuracy of channel estimation can be improved); and
sending an indication of a recommendation for a change of communication profile (Imamura, [0072]; reporting whether or not to amplify the transmission power and the amount of amplification when the transmission power is amplified).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi to include the above recited limitations as taught by Imamura in order to reduce delay times (Imamura, [0014]).
Karimi in view of Imamura does not expressly teach determining, by a computing device and based on a received signal, estimated channel conditions; and
determining one or more second bit streams based on one or more simulated transmissions of a first bit stream, wherein the one or more simulated transmissions are based on the estimated channel conditions and one or more communication profiles of the plurality of communication profiles.
However, Nakao teaches determining, by a computing device and based on a received signal, estimated channel conditions (Nakao, [0008]; the receiving apparatus generally estimates the channel characteristics from received signals and carries out demodulation per subcarrier based on the estimated channel characteristics); and
determining one or more second bit streams based on one or more simulated transmissions of a first bit stream, wherein the one or more simulated transmissions are based on the estimated channel conditions (Nakao, Fig. 3A and 3B, [0041]-[0045]; the receiving apparatus extracts a desired signal for the second stream from L-STF, L-LTF, L-SIG, and HT-SIG which correspond to a known signal for AGC setting, a known signal for channel estimation, a control signal compatible with a legacy system, and a control signal compatible with a MIMO system respectively).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).

Regarding claims 3 and 13, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 and the method of claim 11 above.  Karimi in view of Imamura does not expressly teach wherein the determining the data comprises simulating transmission, based on the estimated channel conditions and the at least one communication profile of the plurality of communication profiles, of one or more test signals.
However, Nakao teaches wherein the determining the data comprises simulating transmission, based on the estimated channel conditions and the at least one communication profile of the plurality of communication profiles, of one or more test signals (Nakao, [0102]-[0104]; the computer simulation uses a channel estimation in a transmitter with various patterns of modulation schemes like QPSK, 16-QAM, 64-QAM, and 256-QAM).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).

Regarding claim 4, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 above.  Karimi in view of Imamura does not expressly teach determining a second bit stream by simulating transmission, based on the estimated channel conditions, of a first bit stream converted based on the second communication profile, wherein the request for a change of communication profile is based on a comparison of the first bit stream and on the second bit stream.
However, Nakao teaches determining a second bit stream by simulating transmission, based on the estimated channel conditions, of a first bit stream converted based on the second communication profile, wherein the request for a change of communication profile is based on a comparison of the first bit stream and on the second bit stream (Nakao, Fig. 3A and 3B, [0041]-[0045]; the receiving apparatus extracts a desired signal for the second stream from L-STF, L-LTF, L-SIG, and HT-SIG which correspond to a known signal for AGC setting, a known signal for channel estimation, a control signal compatible with a legacy system, and a control signal compatible with a MIMO system respectively).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).

Regarding claims 6, 14, 17, and 21, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1, the method of claim 11, and the method of claim 16 above.  Karimi in view of Imamura does not expressly teach wherein the data comprises one or more of a bit error ratio, additive-white-Gaussian noise, a modulation error ratio, impulse noise statistics, forward-error-correction (FEC) statistics, FEC codeword error data, downstream symbols, full-band spectrum data, pre-equalizer coefficients, a downstream channel estimate, a downstream noise-power-ratio measurement, a constellation display, low-density-parity-check error correction statistics, Bose-Chaudhuri-Hocquenghem code error correction statistics, or other types of network management data.
However, Nakao teaches wherein the second profile data comprises a bit error ratio (Nakao, Fig. 15A-15D, [0104]; BER characteristics).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).
Regarding claim 22, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 above.  Further, Karimi teaches wherein the determining the data comprises determining the data for each of the plurality of communication profiles (Karimi, Column 6, lines 21-67; the transmission adaptation module m).

Claims 2, 5, 7, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karimi in view of Imamura further in view of Nakao as applied to claims 1, 11, and 16 above, and further in view of Su (US 8,401,117 B1).

Regarding claim 2, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 above.  Karimi in view of Imamura does not expressly teach further comprising:
predicting, based on the first communication profile, occurrence of an error.
However, Nakao teaches further comprising:
predicting, based on the first communication profile, occurrence of an error (Nakao, Fig. 13A and 13B, the BER curve is depicted which is obtained through simulation of bit streams.  This BER curve is to determine the probability of an error occurring, which is a prediction of the occurrence of an error).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).
Karimi in view of Imamura further in view of Nakao does not expressly teach wherein the determining the data is performed based on the predicting.
However, Su teaches wherein the determining the data is performed based on the predicting (Su, Column 6, lines 15-55; the coarse SNR of r(k) is estimated and compared to a threshold, where if the estimated SNR is below the threshold, the BER is too high.  This is equivalent to the likelihood for an occurrence of a bit error occurring which Su teaches is used to determine whether or not to disqualify the modulation scheme and have a corresponding error message).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Su in order to maximize the communication data rate within the given bandwidth (Su, Column 1, lines 14-24).

Regarding claims 5 and 12, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 and the method of claim 11 above.  Karimi in view of Imamura further in view of Nakao does not expressly teach wherein the determining the data comprises: 
generating, based on a first bit stream and the at least one communication profile of the plurality of communication profiles, one or more test signals;
determining, based on the test signal, the at least one communication profile, and  on the estimated channel conditions, one or more second bit streams; and
determining, based on the first bit stream and the one or more second bit streams, the data.
However, Su teaches wherein the determining the data comprises: 
generating, based on a first bit stream and the at least one communication profile of the plurality of communication profiles, one or more test signals (Su, Fig. 3, Column 8, lines 19-39; the data frame from the buffer is used to coarse estimate SNR, feedback to the transmitter);
determining, based on the test signal, the at least one communication profile, and  on the estimated channel conditions, one or more second bit streams (Su, Fig. 3, Column 8, lines 19-39; the data frame from the buffer is used to coarse estimate SNR, feedback to the transmitter, and select the modulation scheme of the next transmitting data frame and determine if there is sufficient signal power to demodulate the current received data frame with respect to the hypothesis H); and
determining, based on the first bit stream and the one or more second bit streams, the data (Su, Column 7, lines 33-41; the modulation scheme for the received data block is chosen based on the modulation recognition result and fed back to the transmitter with the SNR of the communication channel estimate).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Su in order to maximize the communication data rate within the given bandwidth (Su, Column 1, lines 14-24).

Regarding claims 7 and 18, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 and the method of claim 16 above.  Karimi in view of Imamura does not expressly teach wherein the determining the data comprises: 
determining, based on simulating transmission of a test signal, a simulated evaluation parameter.
However, Nakao teaches wherein the determining the data comprises: 
determining, based on simulating transmission of a test signal, a simulated evaluation parameter (Nakao, [0102]-[0104]; the computer simulation uses a channel estimation in a transmitter with various patterns of modulation schemes like QPSK, 16-QAM, 64-QAM, and 256-QAM).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura to include the above recited limitations as taught by Nakao in order to improve the receiving characteristics of the signals (Nakao, [0008]).
Karimi in view of Imamura further in view of Nakao does not expressly teach comparing the simulated evaluation parameter with a threshold value.
However, Su teaches comparing the simulated evaluation parameter with a threshold value (Su, Column 2, lines 35-50; determining whether SNR is less than or equal to a predetermined threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Su in order to maximize the communication data rate within the given bandwidth (Su, Column 1, lines 14-24).

Regarding claim 8, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 above.  Karimi in view of Imamura further in view of Nakao does not expressly teach wherein the determining the estimated channel conditions comprises:
estimating, based on the received first signal and one or more evaluation parameters, the estimated channel conditions.
However, Su teaches wherein the determining the estimated channel conditions comprises:
estimating, based on the received first signal and one or more evaluation parameters, the estimated channel conditions (Su, Column 5, lines 13-28; the varying channel condition is estimated based on SNR, BER, or other channel parameters).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Su in order to maximize the communication data rate within the given bandwidth (Su, Column 1, lines 14-24).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karimi in view of Imamura further in view of Nakao as applied to claim 1 above, and further in view of Mahesh et al. (US 6,891,858 B1), hereafter referred Mahesh.

Regarding claim 9, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1 above.  Karimi in view of Imamura further in view of Nakao does not expressly teach wherein the request comprises a recommendation for replacement of the first communication profile with the second communication profile.
However, Mahesh teaches wherein the request comprises a recommendation for replacement of the first communication profile with the second communication profile (Mahesh, Fig. 2, Column 8, lines 15-67; the determined SNR value is compared with a threshold to determine whether the change from Profile A to Profile B should take place, as such Profile B is the recommended communication profile).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Mahesh in order to determine whether the profile on the selected channel should be changed (Mahesh, Column 8, lines 15-20).

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karimi in view of Imamura further in view of Nakao as applied to claims 1, 11, and 16 above, and further in view of Hassan et al. (US 2017/0201895 A1), hereafter referred Hassan.

Regarding claims 10, 15, and 20, Karimi in view of Imamura further in view of Nakao teaches the method of claim 1, the method of claim 11, and the method of claim 16 above.  Karimi in view of Imamura further in view of Nakao does not expressly teach wherein the second communication profile comprises a second modulation profile different from a first modulation profile of the first communication profile and one or more of:
a second error correction profile different from a first error correction profile of the first communication profile.
However, Hassan teaches wherein the second communication profile comprises a second modulation profile different from a first modulation profile of the first communication profile and one or more of:
a second error correction profile different from a first error correction profile of the first communication profile (Hassan, [0046]; profile types include forward error correction profile types that use different parameters).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Karimi in view of Imamura further in view of Nakao to include the above recited limitations as taught by Hassan in order to allow easy managing of operating behavior according to communication environment conditions (Hassan, [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416